UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER: 333-152376 TRIANGLE ALTERNATIVE NETWORK INCORPORATED (Exact name of registrant as specified in its charter) DELAWARE 26-2691611 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 230 North Park Blvd Suite 104 Grapevine, TX (Address of principal executive offices) (Zip COde) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (817) 416-2533 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As ofOctober 25, 2010, there were 3,208,250 shares of common stock, par value $0.005, issued and outstanding. TRIANGLE ALTERNATIVE NETWORK INCORPORATED TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1Financial Statements ITEM 2Management's Discussion and Analysis of Financial Condition and Results of Operations. ITEM 3Quantitative and Qualitative Disclosures About Market Risk ITEM 4T Controls and Procedures PART II - OTHER INFORMATION ITEM 1Legal Proceedings ITEM 1A Risk Factors ITEM 2Unregistered Sales of Equity Securities and Use of Proceeds ITEM 3Defaults Upon Senior Securities ITEM 4Submission of Matters to a Vote of Security Holders ITEM 5Other Information ITEM 6Exhibits PART I - FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the "Exchange Act"). These statements are based on management's beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading "Management's Discussion and Analysis of Financial Condition and Results of Operations." Forward-looking statements also include statements in which words such as "expect," "anticipate," "intend," "plan," "believe," "estimate," "consider" or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 FINANCIAL STATEMENTS TRIANGLE ALTERNATIVE NETWORK, INC. (A Development Stage Company) Balance Sheets ASSETS September 30, December 31, ASSETS (unaudited) (unaudited) Cash and cash equivalents $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Accounts payable and accrued expenses $ $ Related party payable Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock; 50,000,000 shares authorized at par value of $0.005, 3,208,250and 3,208,250 shares issued and outstanding Additional paid-in capital Accumulated deficit during development stage ) Total stockholders' deficit ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. TRIANGLE ALTERNATIVE NETWORK, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception (May 23, For the Three Months Ended For the Nine Months Ended 2007) Through September 30, September 30, September 30, REVENUES $ - $ - $ - $ - $ - OPERATING EXPENSES General and administrative Total operating expenses LOSS FROM CONTINUING OPERATIONS NET LOSS $ BASIC LOSS PER COMMON SHARE CONTINUING OPERATIONS $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements TRIANGLE ALTERNATIVE NETWORK, INC. (A Development Stage Company) Statements of Stockholders' Deficit From Inception ( May 23, 2007) Through September 30, 2010 Deficit Accumulated Additional During the Total Common Stock Paid-In Development Stockholders' Shares Amount Capital Stage Deficit Balance, May 23, 2007 - $
